Citation Nr: 1633072	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  05-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to a compensable rating for chronic allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, and then from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), located in Montgomery, Alabama in November 2004 and February 2014.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to service connection for a lung disorder, claimed as a spot on the lung were previously remanded by the Board in May 2009, July 2011,  May 2013, September 2013, and January 2014.  

Since the Board's remand in January 2014, the issue of entitlement to service connection for spot on lung was granted by the RO in a July 2015 rating decision.   The appellant has not appealed the rating or effective date assigned to this disability.  Accordingly, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues, such as the compensation level assigned for the disability or the effective date of service connection).

In February 2014, the RO issued a rating decision denying, in pertinent part, entitlement to a compensable rating for chronic allergic rhinosinusitis.  The Veteran filed a notice of disagreement in March 2014, and the Veteran perfected her appeal of this issue by filing a timely VA Form 9 for this issue.  She did not request a hearing in conjunction with this appeal.  While the issue has not been certified to the Board, certification by the RO is an administrative procedure, not jurisdictional.  A failure to certify an issue does not deprive the Board of jurisdiction of an issue properly appealed.  See 38 C.F.R. § 19.35 (2015).  Accordingly, the Veteran's appeal with respect to her claim for a compensable rating for chronic allergic rhinosinusitis is before the Board.  

The Board notes that in response to the February 2014 rating decision the Veteran also initially expressed disagreement with the denial of service connection for a lumbosacral strain, a right wrist strain, a left ankle sprain, an unspecified insomnia disorder (claimed as sleep problems), and left knee arthritis.  The Veteran, however, expressly limited her appeal to the issue of entitlement to a compensable rating for chronic allergic rhinosinusitis on her VA-Form 9.  The other issues were not perfected in a timely manner; consequently, they are not before the Board.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development must still be completed regarding the issues on appeal prior to adjudication by the Board.  

First, as noted above, the Veteran was granted service connection for spot on lung during the pendency of the appeal.  In April 2015, the Veteran stated that she believed that her service connected respiratory and pulmonary conditions contributed to her current diagnosis of sleep apnea.  The Board notes that a medical opinion afforded in February 2010 indicates that there may be a relationship between the Veteran's sleep apnea and an obstructive or restrictive condition of the lungs.  As the Veteran has been granted service connection for spot on lung, the Board finds that a medical opinion should be obtained addressing whether the Veteran's service connected spot on lung either caused or aggravated her current obstructive sleep apnea.  

The Veteran has also indicated that her condition may be related to her service-connected sinusitis.  As the VA examiner in September 2011 indicated that the Veteran's medications for her sinusitis affect her ability to sleep, the Board finds that a medical opinion should also be sought regarding this relationship.  

Finally, the Board notes that the Veteran is seeking entitlement to a compensable rating for her sinusitis.  The Veteran's most recent VA examination that evaluated her symptoms of sinusitis occurred in September 2011.  While the Veteran was afforded a nasal examination in January 2014,  this evaluation did not consider the Veteran's symptoms of sinusitis and only addressed symptoms related to allergic rhinitis.  The Board notes that the Veteran has previously been diagnosed with sinusitis and her complaints on her December 2015 VA Form 9 reflect episodes of sinusitis, which may meet the criteria for a compensable rating for this condition.  

During the September 2011 examination, the Veteran reported symptoms of non-incapacitating episodes of sinusitis that were "near constant" but would only last 1-2 days at a time.  On her December 2015 VA Form 9, she reported worsening symptoms that included "more frequent" episodes of symptoms that would last "from 7-14 days at a time."  As these complaints indicate a worsening of her condition since her most recent examination that evaluated her sinusitis, the Board finds that this claim should be remanded for new VA examination in order to assess the current state of these symptoms.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) ("Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.")

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate efforts to obtain any indicated outstanding VA treatment records for the period on appeal and associate them with the claims file.

2. Schedule the Veteran for an examination with an appropriate physician for her obstructive sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's request for sleeping pills due to trouble sleeping after shift work in May 1976. 

ii. Her request for sleeping pills in March 1978 with complaints of being unable to sleep. 

iii. The Veteran's reports of nausea, difficulty breathing at night, stuffy nose, and watery eyes for four days in January 1981. 

iv. Her complaints of wheezing and shortness of breath with hot "dry" weather and at night in August 1983.

v. Her credible lay statements of "heavy snoring" and apneic periods during service.   

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that her current sleep apnea disability was incurred in, or is otherwise due to, any period of active service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that her current sleep apnea disability was caused, or aggravated beyond its natural progression by, the Veteran's service-connected spot on lung disability.

iii.  Whether it is at least as likely as not (50 percent or greater probability) that her current sleep apnea disability was caused, or aggravated beyond its natural progression by, the Veteran's service-connected chronic allergic rhinosinusitis.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3. Schedule the Veteran for a VA examination to determine the current severity of his chronic allergic rhinosinusitis.  All indicated tests and studies should be completed.  The examiner is specifically asked to detail the number of incapacitating episodes and non-incapacitating episodes the Veteran has experienced in the last 12 months.

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

